Title: To James Madison from James Leander Cathcart, 20 June 1803
From: Cathcart, James Leander
To: Madison, James


					
						No. 6
						Sir
						Leghorn June 20th. 1803
					
					Since the date of the enclosed communications to our Consuls in Barbary nothing has transpired 

either to confirm or to contradict the report therein contain’d of the capture of Mr. Smith, which I most sincerely 

hope may turn out to be a similar one to that of McNiels engagement, neither have I heard any thing official 

from our squadron.  It is however here reported that on board the Newyork some powder caught fire, by accident 

which kill’d the gunner & two or three men & that Mrs. Morris has been safely deliver’d at Malta; If the above 

reports are true it is a very fortunate circumstance that the fire did not communicate to the magazine & I cant help 

thinking that neither the zeal for the service nor its activity would have been impeded or injured had Mrs. Morris 

been left to propagate her species at Balls town or Morrisina.
					Enclosed with this is a copy of the treaty & an Italian translation which I left with Comodore Morris.  If 

he burns the Cruisers of Tripoli as he ought to do, it will be sign’d, & ratified unless Mr. Smith & prize arrives 

there first, which is hardly possible, for how two large vessels can escape the vigilance of three Frigates & a 

Schooner if properly stationed is to me incomprehensible altho I have receiv’d a nautical education & follow’d the 

sea as an occupation ever since I was eleven years of age & it is at least presumed that the whole of our 

squadron is at this moment before Tripoli.
					I have nothing to observe worthy your attention & subscribe myself with the most perfect respect & 

esteem, Sir Yr. most Obnt. Servt.
					
						James Lear. Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
